Citation Nr: 1411771	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-26 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1961 to February 1965.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for low back disability.  Jurisdiction lies with the RO in Los Angeles, California.  

Although the RO determined in its rating decision that new and material evidence had not been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In December 2013, the Veteran appeared at a videoconference before the Board.  A transcript of the hearing is associated with the claims file and has been reviewed.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2007 rating decision denied the Veteran's petition to reopen an earlier claim for service connection for low back disability.  The Veteran did not enter a timely appeal.

2.  Evidence received since the February 2007 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice letter provided to the Veteran in June 2008 addressed all notice elements required by Kent.  In light of the favorable disposition taken herein below, the Board finds that a full discussion of VCAA is not required at this time.



New and Material Evidence

The Veteran was initially denied service connection for a low back disability in a September 2002 rating decision.  Although the Veteran's service records showed that he was injured and treated for low back strain in 1962, the RO denied the claim citing to injuries sustained by the Veteran in 1988, many years after service.  The Veteran did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Subsequently, the Veteran sought to reopen the claim and was denied in rating decisions dated in March 2005 and February 2007, both of which became final.  The Veteran was again denied in an August 2008 rating decision, which has been appealed and is currently before the Board.  The Veteran's service connection claim may be reopened only if new and material evidence has been secured or presented since the last final denial in February 2007.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the February 2007 rating decision, the Veteran submitted a March 2009 letter from Dr. E. T., one of his treating physician at the VA Medical Center (VAMC) in Los Angeles, which stated that it was "conceivable that [the Veteran's] current back condition was caused or was exacerbated by prior injuries that he report[ed] having while in the service."  The Veteran also  underwent a VA spine examination in October 2012 and received diagnoses of "chronic lumbosacral strain with mild left sciatica, sacralization of L5, minimal spondylosis, L3 to L5, early Facet Joint Arthritis, L4-L5," and a positive nexus opinion.  In December 2013, the Veteran testified at a Board hearing whereat he described his duty assignment, as well as the circumstances surrounding his in-service and post-service injuries and treatment.

The Board finds that the additional evidence described above is new and material with respect to the issue of service connection for low back disability.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to unestablished facts necessary to substantiate the claim.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for low back disability is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for low back disability is reopened and, to that limited extent, the appeal is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim for entitlement to service connection for low back disability is decided.

In October 2012, the Veteran underwent a VA spine examination and received various diagnoses related to his low back, as well as a positive nexus opinion.  In March 2013, the RO issued a supplemental statement of the case (SSOC), wherein it (implicitly) reopened the Veteran's claim and then denied service connection claim on the merits.  In its SSOC, the RO discounted the October 2012 VA opinion because it failed to mention or address the Veteran's post-service injuries, which included a work-related neck and back spasm in April 1988, and an automobile accident in September 1988.  Evidence related to these injuries was of record and available for the examiner's review.  The RO also discounted the March 2009 letter from the Veteran's VA treating physician for similar reasons.  In its SSOC, the RO found that the evidence related to the Veteran's post-service injuries, including medical records and opinions from Dr. J. D. and Dr. S. F., weighed against the claim for service connection.  Of particular significance were letters from Dr. J. D. (dated in November 1989) and Dr. S. F. (dated in March 1990) that attributed the Veteran's low back pain entirely to his 1988 injuries.

At the Board hearing, the Veteran's representative acknowledged that the Veteran's subsequent injuries had created "a cloudy picture."  He argued that an addendum medical opinion should be obtained to clarify "what portion of the Veteran's current disability" is related to his in-service injury and what portion is related to his post-service injuries.  See December 2013 hearing transcript.

The Board finds that an addendum to the October 2012 VA opinion is warranted.  In offering an opinion as to the etiology of the Veteran's low back disability, the VA examiner should have addressed the Veteran's post-service injuries and their relationship, if any, to his current low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's low back disability claim to the October 2012 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, and this remand must be reviewed by the examiner.

After reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current low back disability was caused by or is otherwise related to his military service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner's rationale must specifically address the post-service injuries and their relationship, if any, to his current low back disability.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the requested opinion has been obtained, it should be reviewed to ensure compliance with the directives of this remand.  If the opinion is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, a SSOC should be furnished to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


